United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2325
                      ___________________________

                                  Debra Sparks,

                     lllllllllllllllllllll Plaintiff - Appellant,

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security,

                    lllllllllllllllllllll Defendant - Appellee.
                                    ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                        Submitted: February 20, 2015
                           Filed: March 5, 2015
                               [Unpublished]
                               ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Debra Sparks appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. For reversal, Sparks argues that
the Administrative Law Judge (ALJ) erred in his determination, because he failed to
find that (1) her severe impairments included borderline intellectual functioning and
(2) her mental impairment met Listing 12.05C. Following careful review of the
parties’ submissions and the record before us, we conclude that the doctrine of
collateral estoppel precludes Sparks from relitigating whether her mental impairment
met Listing 12.05C. See Hardy v. Chater, 64 F.3d 405, 407 (8th Cir. 1995). We
further conclude that substantial evidence in the record as a whole supports the ALJ’s
findings regarding the credibility of Sparks’s subjective complaints, and the severity
of her impairments. Accordingly, we affirm the district court’s judgment. See 8th
Cir. R. 47B.
                         ______________________________




      1
        The Honorable Erin L. Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-